Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rejected as indefinite because claim 4 recites (emphasized) "…wherein the particular activity is an occupational activity".  This limitation is not clear because the term "occupational" is a relative term which renders the claim indefinite.  That is, it is not clear what would and would not be an "occupational activity".  For example it is not clear if running would be within the scope of an "occupational activity" because professional athletes run as part of their occupation but many people run recreationally.  
Claim 10 is rejected as indefinite because claim 10 recites (emphasized) "…considering, by the computer device, the predicted user level of preference with the particular activity along with a career goal of the user to determine a predicted job satisfaction of the use."  This limitation is not clear because determining a predicted job satisfaction is passively recited.  That is, it is not clear if 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.
Claim 2 is rejected under 112(d) because claim 2 recites (emphasized) "…predicting, by the computer device, that the user will prefer the particular activity when the predicted user level of preference with the particular activity is above a threshold."  The "predicting" in claim 2 is not required to occur because the predicting step is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, claim 2 does not require the predicted user level of preference be greater than a threshold and thus does not require the prediction occur because the prediction is only made if the predicted level of preference exceeds the threshold.  Since the predicting 1.
Similarly, claim 3 is rejected under 112(d) because claim 3 recites (emphasized) "… recommending, by the computer device, that the user will prefer the particular activity when the predicted user level of preference with the particular activity is above a threshold."  The "recommending" in claim 3 is not required to occur because the recommending step is a contingent limitation with a condition precedent that is not required to occur, see MPEP 2111.04.II.  That is, claim 3 does not require the predicted user level of preference be greater than a threshold and thus does not require the recommendation occur because the recommendation is only made if the predicted level of preference exceeds a threshold.  Since the recommending step is the only step in claim 3, claim 3 does not further limit the scope of claim 1 because the only limitation in claim 3 is not required to occur2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-12 are directed to a process; and claims 13-20 are directed to a machine3.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
The independent claims recite an abstract idea.  Specifically, the claims recite an abstract idea in the limitation 'predicting a user level of preference with a particular activity of the various activities, the predicting being based on a comparison of the biometric data of the user and the biometric data of the people who participated in the particular activity'.  This limitation recites an abstract idea because it encompasses observation, evaluation and judgment.  That is, predicting a person's preferences based on biometric data encompasses observation (noting their physical characteristics), evaluation (comparing their physical characteristics with other people's), and judgment (assessing advantages and disadvantages likely to arise from their physical characteristics).  For example, the claims encompass noting tall people tend to enjoy basketball and predicting other tall people will also enjoy it.  Claims that encompass observation, evaluation and judgment fall into the "Mental Processes" grouping of abstract ideas.  Accordingly, claims 1, 13, and 18 recite an abstract idea.
Additionally and alternately, Examiner notes the claims recite an abstract idea because the claims encompass collaborative filtering based on biometric data.  Collaborative filtering entails predicting a user's tastes based on the opinions of other, similar users.  Here, the claims recite predicting a user's preferences based on biometric data which is essentially collaborative filtering where the users are identified as similar based on biometric data.  Filtering content falls within the "Certain Methods of Organizing Human Activity", see MPEP 2106.04(a)(2).II.C (discussing BASCOM).  Accordingly, claims 1, 13, and 18 recite an abstract idea.
 
Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claims 1, 13, and 18 are not integrated into a practical application.  Claims 1, 13, and 18 all recite the additional elements – receiving preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people; receiving biometric data of the people, the biometric data relating to the various activities; building a corpus of relationships between the preference information and the biometric data; and receiving biometric data of a user.  These addition elements, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements are only insignificant extra-solution activity, see MPEP 2106.05(g).  That is, the three 'receiving' steps are only mere data gathering because they entail collecting data.  Similarly, the step of "building a corpus" is only mere data gathering because the limitation encompasses storing the received data.  Thus the additional elements are only mere data gathering.
Claims 1, 13, and 18 also recite the additional elements - a computer device; a computer readable storage medium having program instructions embodied therewith; and a processor, a 

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
Claims 1, 13, and 18 do not recite significantly more than the abstract idea.  The additional elements entailing data gathering are not significantly more than the abstract idea because storing and retrieving information in memory is well-understood, routing and conventional, see MPEP 2106.05(d).II (discussing Versata Dev. Group).  Further, as discussed above, the additional elements are only insignificant extra-solution activity being implemented by generic computer components.  Insignificant extra-solution activity and mere instructions to apply the exception cannot provide an inventive concept.  Claims 1, 13, and 18 are not patent eligible.
  
Dependent Claims
Claims 2-6, 14, 15, 17, and 20 are directed to the same abstract idea as the independent claims because making a prediction or a recommendation for a physical activity based off a threshold is still a part of the predicting or recommending process.
Claims 7-9 and 11 are directed to the same abstract idea as the independent claims because claims 7-9 and 11 essentially entails making recommendations for physical exercise, which is still a part of the recommending or predicting process.
Claim 10 is directed to the same abstract idea as the independent claims because claim 10 entails making a second prediction, which is an abstract idea for the same reasons as the independent claims.
The additional elements of claim 12 do not integrate the abstract idea into a practical application because the cloud computing environment is only a general link to a technological environment, see MPEP 2106.05(h).
The additional elements of claims 16 and 19 do not integrate the abstract idea into a practical application because the additional elements of claim 16 are only mere data gathering.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al, US Pub. No. 2017/0263147, herein referred to as "King".
Regarding claim 1, King teaches:

receiving, by the computer device, biometric data of the people, the biometric data relating to the various activities (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out)
building, by the computer device, a corpus of relationships between the preference information and the biometric data (stores user feedback and biometric data in user profiles, ¶¶[0058]-[0060]; see also ¶[0066] discussing workouts with high user ratings);
receiving, by the computer device, biometric data of a user (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]); 
and predicting, by the computer device, a user level of preference with a particular activity of the various activities, the predicting being based on a comparison of the biometric data of the user and the biometric data of the people who participated in the particular activity (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video).
Regarding claim 4, King teaches all the limitations of claim 1 and further teaches:
wherein the particular activity is an occupational activity (workout videos are for physical exercises, e.g. ¶¶[0044], [0069]).
Regarding claim 5, King teaches all the limitations of claim 1 and further teaches:

Regarding claim 6, King teaches all the limitations of claim 5 and further teaches:
wherein the recommending is based on the comparison of the biometric data of the user and the biometric data of the people who participated in the particular activity and whose level of preference with the particular activity is above a threshold (selects workout video based on high ratings from other users with similar physical attributes, ¶[0066]).
Regarding claim 7, King teaches all the limitations of claim 6 and further teaches:
wherein the physical actions are to change the biometrics of the user such that subsequent biometric data of the user more closely matches the biometric data of the people who participated in the particular activity and whose level of preference with the particular activity is above the threshold (recommendations for user achieving fitness goals are based on other users who achieved fitness goals, ¶[0118]; see also ¶[0087] noting that videos are selected based on user's fitness goal).
Regarding claim 8, King teaches all the limitations of claim 7 and further teaches:
wherein the physical actions are training (the selected workout videos are for physical exercises, e.g. ¶[0044], [0049]). 
Regarding claim 9, King teaches all the limitations of claim 8 and further teaches:
predicting, by the computer device, a period of time for performing the training to result in future biometric data of the user equaling the biometric data of the people who participated in the particular activity and whose level of preference with the particular activity is above the threshold (recommends timeframes for fitness goals, ¶[0059]; see also ¶[0118] discussing recommendations based on past users' achieving fitness goals). 
Regarding claim 10, King teaches all the limitations of claim 1 and further teaches:
considering, by the computer device, the predicted user level of preference with the particular activity along with a career goal of the user to determine a predicted job satisfaction of the user (also considered user's fitness goals when selecting videos, e.g. ¶¶[0058]-[0059], [0064].  Please note, the BRI of career goal would include fitness goals because the definition of "career" includes a field for or pursuit of consecutive progressive achievement, which would include long term exercise). 
Regarding claim 11, King teaches all the limitations of claim 1 and further teaches:
wherein the particular activity includes a physical component that must be performed by the user (the selected workout videos are for physical exercises for the user, e.g. ¶[0044], [0049]).
Regarding claim 12, King teaches all the limitations of claim 1 and further teaches:
wherein the computer device includes software provided as a service in a cloud computing environment (uses cloud storage, e.g. ¶¶[0038], [0040]). 

Regarding claim 13, King teaches:
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to (machine readable medium with instructions, ¶¶[0014], [0135]):
receive preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0058] noting user profiles include feedback information);
receive biometric data of the people, the biometric data relating to the various activities (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out);

receive biometric data of a user (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]); 
and predict a user level of preference with a particular activity of the various activities, the predicting being based on a comparison of the biometric data of the user and the biometric data of the people who participated in the particular activity (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting feedback.  Please note, selecting a workout video is within the scope of predicting a user level of preference because the system is predicting the user will respond positively to the selected video). 
Regarding claim 16, King teaches all the limitations of claim 13 and further teaches:
receive activity-related biometric data of the user while the user is performing the particular activity (feedback is received during the workout, e.g. ¶¶[0031]; see also ¶[0084] noting feedback includes biometric data from sensors).
Regarding claim 17, King teaches all the limitations of claim 16 and further teaches:
recommend additional physical actions based on the received activity-related biometric data, the additional physical actions being tailored to improve an actual level of preference of the user with the particular activity (recommends various activities like workout schedule, ¶[0116], related services, ¶[0132], and working out with trainers or friends, ¶[0133].  Please note, the limitation "tailored to improve an actual level of preference of the user with the particular activity" does not further limit the scope of the claim because it is only the intended use of the recommendations, see MPEP 2103.I.C.  

Regarding claim 18, King teaches:
a processor, a computer readable memory, and a computer readable storage medium (processor, memory and machine readable medium, ¶¶[0014]-[0015]);
program instructions to receive preference information from a plurality of people, the preference information including an individual level of preference for various activities for each of the people (users provides feedback for workouts, e.g. ¶¶[0063], [0065], [0082]-[0083]; see also ¶[0058] noting user profiles include feedback information; and ¶¶[0041]-[0042] discussing computing devices);
program instructions to receive biometric data of the people, the biometric data relating to the various activities  (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]; see also ¶¶[0031], [0087] discussing performing process while the user is working out);
program instructions to build a corpus of relationships between the preference information and the biometric data (stores user feedback and biometric data in user profiles, ¶¶[0058]-[0060]; see also ¶[0066] discussing workouts with high user ratings);
program instructions to receive biometric data of a user (gathers biometric information with sensors, ¶¶[0061]-[0062], [0084]); 
and program instructions to predict a user level of preference with a particular activity of the various activities, the predicting being based on a comparison of the biometric data of the user and the biometric data of the people who participated in the particular activity (selects workout videos based on high ratings from other users with similar physical attributes, ¶[0066] and recommends workout videos based on similarities in user's profiles, ¶[0118]; see also ¶[0127] discussing predicting 
wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (machine readable medium storing instructions, ¶¶[0014]-[0015]).
Regarding claim 19, King teaches all the limitations of claim 18 and further teaches:
receive activity-related biometric data of the user while the user is performing the particular activity (feedback is received during the workout, e.g. ¶¶[0031]; see also ¶[0084] noting feedback includes biometric data from sensors).
Regarding claim 20, King teaches all the limitations of claim 19 and further teaches:
recommend additional physical actions based on the received activity-related biometric data, the additional physical actions being tailored to improve an actual level of preference of the user with the particular activity (recommends various activities like workout schedule, ¶[0116], related services, ¶[0132], and working out with trainers or friends, ¶[0133].  Please note, the limitation "tailored to improve an actual level of preference of the user with the particular activity" does not further limit the scope of the claim because it is only the intended use of the recommendations, see MPEP 2103.I.C.  That is, the scope of the claim only entails recommending additional physical actions, the intended use or purpose of the additional actions is to improve the user's satisfaction level).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2, 3, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over King further in view of Acharya, US Pub. No. 2007/0118546, herein referred to as "Acharya".
Regarding claim 2, King teaches all the limitations of claim 1 and does not teach but Acharya does teach:
predicting, by the computer device, that the user will prefer the particular activity when the predicted user level of preference with the particular activity is above a threshold (makes prediction when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine recommendation of workout videos of King with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 3, King teaches all the limitations of claim 1 and does not teach but Acharya does teach:
recommending, by the computer device, the particular activity to the user when the predicted user level of preference with the particular activity is above a threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine recommendation of workout videos of King with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.

Regarding claim 14, King teaches all the limitations of claim 13 and does not teach but Acharya does teach:
predict that the user will prefer the particular activity when the predicted user level of preference with the particular activity is above a threshold (makes prediction when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine recommendation of workout videos of King with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.
Regarding claim 15, King teaches all the limitations of claim 13 and does not teach but Acharya does teach:
recommend the particular activity to the user when the predicted user level of preference with the particular activity is above a threshold (makes recommendation when predicted rating is greater than a threshold, ¶[0064]).
Further, it would have been obvious at the time of filing to combine recommendation of workout videos of King with the content recommendations based on a threshold of Acharya because Acharya explicitly suggests its method of recommending content items is an improvement over conventional methods, ¶¶[0012]; see also ¶[0004] noting the recommendations are for videos, and ¶¶[0005]-[0011] discussing problems in conventional systems; and MPEP 2143.I.G.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eggenberger et al, US Pub. No. 2011/0015497 teaches a similar method of career counselling based on biometric data
Rider et al, US Pub. No. 2017/0173394 teaches a similar method of monitoring a user during a workout.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064.  The examiner can normally be reached on Monday to Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that claim 14 recites similar limitations as claim 2 but is not rejected under 112(d) because claim 14 is a system claim whereas claim 2 is a method claim, see MPEP 2111.04.II (discussing Ex parte Schulhauser and the different constructions of contingent limitations in method and system claims)
        2 See fn. 1
        3 Please note, Examiner finds ¶[0028] of the Specification as filed sufficiently clearly disclaims transitory signals from the term "computer readable storage medium" such that is amounts to a disavowal, see MPEP 2111.01.IV.B.